dDETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Smith on 4/27/2022.

The application has been amended as follows: 
Claims:
1. A method for monitoring the status of a touchscreen of a display assembly, said method comprising the steps of: receiving signals from the touchscreen of the display assembly; determining that the signals received from the touchscreen are modified in a manner inconsistent with expected touch input; determining a type and a location of damage to the touchscreen based on the signals received from the touchscreen; and generating a visual representation at a remote device of the type and the location of the damage at the touchscreen.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a method for monitoring the status of a touchscreen of a display assembly, said method comprising the steps of: receiving signals from the touchscreen of the display assembly; determining that the signals received from the touchscreen are modified in a manner inconsistent with expected touch input; determining a type and a location of damage to the touchscreen based on the signals received from the touchscreen; and generating a visual representation at a remote device the type and the location of the damage at the touchscreen; in combination with the remaining language of independent claims 1, 16 or 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628